Citation Nr: 0213213	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  00-10 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for aortic valvular 
disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from June 1985 until July 
1985.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a May 1998 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.

In correspondence dated May 2000, the veteran expressed his 
desire to have a hearing before a Member of the Board.  
However, in July 2000 the veteran withdrew his request.

This matter was previously before the Board in May 2001.  At 
that time, a remand was ordered to accomplish further 
development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The medical evidence shows obviously and manifestly that 
the veteran had the congenital condition of aortic valvular 
disease, which preexisted service.

3.  The medical evidence reveals that the veteran's aortic 
valvular disease increased in severity, beyond its natural 
progression,  as a result of active service.


CONCLUSION OF LAW

The veteran's preexisting aortic valvular disease was 
aggravated during active duty.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107(b) (West Supp. 2002); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Duty to notify/assist

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A 
(West Supp. 2002); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).  In view of the 
Board's disposition in this matter, the application of the 
VCAA is moot.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Relevant law and regulations

Service connection- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Presumption of soundness/ aggravation

When determining whether a disability or disease was incurred 
in service, or preexisted service, a veteran will be 
considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.

For purposes of aggravation of a preexisting injury, such 
aggravation will be said to have occurred where there is an 
increase of disability during active military, naval or air 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Factual background

Treatment reports dated June 1974 to March 1984 from Texas 
Tech University Health Sciences Center reveal extensive 
cardiological care.  Auscultatory evidence of aortic stenosis 
was noted.  Upon enlistment, the veteran noted a history of a 
heart murmur.  Nevertheless, the entrance examination in 
February 1985 was negative for any heart problems.  The 
veteran reported for active service on June 3, 1985.  On June 
11, 1985, he reported to sick call with complaints of 
shortness of breath.  A diagnosis of aortic valve disease was 
rendered, and it was recommended that the veteran be 
discharged from service.  In July 1985, a Medical Board 
determined that the veteran did not meet the minimum 
standards for enlistment or induction, and that he did not 
meet those standards at the time of his entry into service.  
The veteran was not physically qualified for service, and 
that he was enlisted in error.  Although the Medical Board 
also commented that the veteran had no "unfitting physical 
disability incurred in or aggravated by active military 
service," there was no express discussion of whether the 
manifestations noted in service represented or did not 
represent an increase in severity of the pre-existing 
disability beyond natural progression, if any.  The veteran 
was discharged in July 1985.

In accordance with the Board's request on remand, the VA 
provided the veteran with an examination in August 2001.  The 
report of examination noted the veteran's participation in an 
exercise known as "survival swimming."  The veteran 
performed that exercise approximately 7 to 10 days into 
active service.  He became excessively fatigued and short of 
breath.  He reported for medical attention following 
completion of the exercise.  It was also noted that the 
veteran did not engage in strenuous athletics in high school 
due to his cardiac condition.  

The August 2001 examination report indicated that an exercise 
treadmill test was not performed, as it was contraindicated 
by the veteran's aortic valvular disease.  Following 
objective examination, the examiner stated that it was at 
least as likely as not that the veteran's aortic valvular 
disease was aggravated by the strenuous swimming exercises 
performed by the veteran in service.  

Analysis

While the veteran's enlistment examination in February 1985 
indicated a normal heart, the file contains clear and 
unmistakable evidence revealing that the veteran's aortic 
valvular disease preexisted active service.  The file 
contains numerous medical records indicating objective 
findings and cardiological treatment prior to service, and 
the Navy Medical Board concluded that the veteran had not 
been physically qualified at the time of his enlistment and 
that he had been enlisted in error.  This evidence 
establishes not only clearly and unmistakably, but also 
effectively beyond any reasonable dispute the preexistence of 
a congenital heart condition.  Therefore, the veteran is not 
entitled to the presumption of sound condition upon 
enlistment. 

Having concluded that the veteran's aortic valvular disease 
preexisted service, the sole issue to be determined is 
whether that condition was aggravated by active duty.  In 
order to establish aggravation, the medical evidence must 
demonstrate an increase in the disability during service.  
Moreover, aggravation is not established where there is a 
specific finding that the increase is due to the natural 
progress of the disease.

The Board finds that the evidence of record does establish an 
increase in the veteran's aortic valvular disease as a result 
of active service.  The Board notes that the Medical Board in 
service commented in passing that the disorder was not 
aggravated as a result of service but did not support this 
comment with findings or reasoning.  Hence, the Board 
concluded that a further medical opinion was required to 
decide the case.  At the August 2001 examination, a VA 
medical provider found that that it was at least as likely as 
not that the veteran's aortic valvular disease was aggravated 
by the strenuous swimming exercises performed by the veteran 
in service.  That conclusion was made by a competent medical 
provider following a thorough review of the veteran's claim 
file.  For that reason, the Board finds the examiner's 
opinion must be accorded substantial weight.  Moreover, the 
Board noted that the August 2001 opinion is not contradicted 
by any other medical evidence of record to which the Board 
can attach substantial weight.

In determining that a grant of service connection for aortic 
valvular disease is warranted, the Board notes that the 
preponderance of the evidence is in support of the claim, and 
the benefit of the doubt doctrine has been applied where 
appropriate.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for aortic valvular disease is granted.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

